Citation Nr: 0935323	
Decision Date: 09/21/09    Archive Date: 10/02/09	

DOCKET NO.  06-26 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for nephropathy with 
hypertension and congestive heart failure, to include as 
secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The Veteran had active service from October 1967 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the VARO in 
Cheyenne, Wyoming, that denied entitlement to the benefit 
sought.  


FINDING OF FACT

There is no competent medical evidence of nephropathy with 
hypertension and congestive heart failure during service or 
for years thereafter, nor is there competent evidence that 
any current nephropathy with hypertension and congestive 
heart failure is causally or etiologically related to the 
Veteran's service-connected diabetes mellitus.  


CONCLUSION OF LAW

The criteria for service connection for nephropathy with 
hypertension and congestive heart failure, to include as 
secondary to service-connected diabetes mellitus, are not 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.  The VCAA 
applies to the instant claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), the VCAA notice must:  (1) Inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  

The Board notes there has been essential compliance with the 
mandates of the VCAA throughout the course of the appeal.  In 
various letters, including one dated in November 2007, the 
Veteran was informed about the information and evidence not 
of record necessary to substantiate his claim; the 
information and evidence VA would seek to provide; and the 
information and evidence he was expected to provide.  The 
November 2007 communication also informed him how VA 
determines a disability rating and an effective date once 
service connection is established as required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  That case held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those elements are:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

With regard to the duty to assist the Veteran, the Board 
notes that the Veteran's service treatment record and other 
medical records are in the claims file.  The Veteran was 
accorded an examination by VA in November 2005.  
Additionally, the physician who conducted that examination 
reviewed the file in December 2007 and expressed an opinion 
as to etiology.  

In view of the foregoing, the Board finds VA has satisfied 
its duties to inform and assist the Veteran with regard to 
his claim.  Adjudication of the claim at this juncture, 
without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Pertinent Legal Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Subsequent manifestations of a chronic disease in service, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease 
process was incurred in service.  38 C.F.R. § 3.303(d).

Regulations also provide that certain chronic diseases, such 
as heart disease, hypertension, and/or a renal disorder, will 
be considered to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
process during the period of service.  38 C.F.R. §§ 3.307, 
3.309.  In order for the presumption to apply, the evidence 
must indicate that the disability became manifested to a 
compensable (10 percent) degree or more within one year of 
separation from service.  38 C.F.R. § 3.307.

Pursuant to 38 C.F.R. § 3.310(a) a "disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected."  Evans v. 
Brown, 12 Vet. App. 22, 29 (1998) (noting requirements for 
establishing service connection on a secondary basis).  In 
order to establish secondary service connection, the Veteran 
must show:  (1) The existence of a current and secondary 
disability; (2) the existence of a service-connected 
disability; and (3) evidence that the service-connected 
disability proximately caused the secondary disability.  
38 C.F.R. § 3.310(a).

A Veteran may also establish secondary service connection by 
demonstrating that his current (secondary) disability became 
aggravated or worsened by the already service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(holding that "when aggravation of a Veteran's nonservice-
connected [secondary] condition is proximately due to or the 
result of a service-connected condition, such Veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation"); Libertine v. Brown, 9 Vet. App. 
521, 522 (1996) (additional disability resulting from the 
aggravation of a nonservice-connected [secondary] condition 
by a service-connected condition is also compensable under 
38 C.F.R. § 3.310(a)).  If the Veteran succeeds in 
establishing service connection for a secondary disorder, 
"that secondary condition shall be considered a part of the 
original condition."  38 C.F.R. § 3.310(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that for service connection to be awarded, 
there must be:  (1) Medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427 (2006); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
419 F.3d 1317 (Fed. Cir. 2005); Shedden v. Principi, 381 F.3d 
1163, 1166 (Fed. Cir. 2004).  If the Veteran fails to 
demonstrate any one element, denial of service connection 
will result.


Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail all the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000) (The Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence, and what this evidence shows, or fails to show, on 
the claim.  The Veteran should not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (The law requires only that the Board discuss its 
reasons for rejecting evidence favorable to the Veteran).

Service connection for diabetes mellitus was granted by 
rating decision dated in September 2005.  A 20 percent rating 
was assigned, effective January 4, 2005.

The service treatment records are without reference to 
complaints or findings indicative of the presence of 
nephropathy, hypertension, or congestive heart failure.  At 
the time of separation examination, the cardiovascular system 
was described as normal.

The post service medical evidence is without reference to the 
presence of nephropathy, hypertension, and/or congestive 
heart failure for years following service discharge.  

The pertinent evidence includes a report of a hypertension 
examination accorded the Veteran by VA in November 2005.  The 
claims file was reviewed by the examiner.  It was noted that 
a diagnosis of diabetes mellitus had been established in 
November 2004.  The Veteran had gone to a hospital for a 
complaint of chest pain at that time.  He was told that he 
probably had congestive heart failure.  Diabetes was 
diagnosed, as well as hypertension.  The Veteran stated that 
following discharge from service in 1970, he did not seek 
medical attention for any particular problems until November 
2004.  Notation was made that coronary artery disease had 
been demonstrated in a cardiac study done in March 2005.  

Following examination, the examiner stated the diagnoses of 
diabetes, coronary artery disease, congestive heart failure, 
and hypertension were all established at the same time in 
November 2004.  The examiner stated that there were no 
additional medical records indicating that any of the 
entities were present before that time, except for a 
borderline elevated blood pressure reading in 1968.  The 
examiner stated that based on all the available information, 
it was his opinion that the Veteran's hypertension and 
congestive heart failure were "less likely as not" caused by 
or a result of the Veteran's diabetes mellitus.  The 
physician also noted the Veteran had mild renal dysfunction.  
He stated the renal dysfunction "could easily be secondary to 
longstanding hypertension."  He added that the Veteran's 
diabetes was relatively mild and easily controlled and stated 
that "as such would tend to sway one away from the diagnosis 
of diabetic nephropathy.  Since neither of these entities 
(hypertension and diabetes) could cause the nephropathy, I 
cannot resolve the issue of which entity caused the 
nephropathy without mere speculation."

In December 2007, the physician who conducted the 
aforementioned examination indicated that he was asked to 
determine whether the Veteran's diagnosed hypertension and 
congestive heart failure were secondary to the service-
connected diabetes or had been aggravated in any way by the 
diabetes.  He stated that, "Based on the information 
available at the time of my examination, the Veteran's 
hypertension and congestive heart failure are less as likely 
as not caused by or a result of the Veteran's diabetes 
mellitus Type II."  With regard to aggravation, he stated 
that, "The Veteran's heart failure is clearly secondary to 
his underlying hypertension and extensive coronary artery 
disease.  It is this examiner's opinion that the congestive 
heart failure the Veteran experienced is less likely as not 
aggravated by the Veteran's service-connected diabetes 
mellitus Type II."

Initially, with regard to service connection on a direct 
basis, the Board notes that a lengthy period of time without 
the presence of treatment or evaluation for hypertension, 
congestive heart failure, or nephropathy is evidence that 
there has not been a continuity of symptomatology and weighs 
heavily against the claim on a direct basis.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  A VA physician 
examined the Veteran in 2005 and, following review of the 
entire record, expressed the opinion that any current 
hypertension and congestive heart failure were less likely as 
not related to the Veteran's service-connected diabetes 
mellitus.  There is no medical opinion of evidence to the 
contrary.  In December 2007, the same physician expressed the 
opinion that the disability at issue had not been aggravated 
by the service-connected diabetes mellitus.  

The only evidence of record that links any current 
nephropathy, hypertension, and/or congestive heart failure, 
to the Veteran's service, to include service-connected 
disability, is the Veteran's own allegations.  However, a 
layperson is generally not capable of opining on matters 
requiring medical knowledge, and the asserted relationships 
between the claimed disabilities and the veteran's service-
connected diabetes mellitus are not matters to which the 
Veteran is qualified to render an opinion.  See Chandler v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran, as a 
layperson, is not shown to have medical training or 
expertise, and therefore cannot provide a competent opinion 
on a matter as complex as the etiology of any current 
disability and as a result his views are of no probative 
value.  Even should his opinions be entitled to some 
probative value, they are outweighed by the opinion provided 
by the medical professional who reviewed the entire record 
before expressing his opinion.  

Thus, taking into account the Veteran's service treatment 
records, his post service medical records, the absence of any 
medical evidence linking his claim of a relationship between 
current nephropathy, congestive heart failure, and 
hypertension on the one hand, and the service-connected 
diabetes on the other, and the lack of evidence of any 
continuity of symptomatology since service, the Board is 
compelled to conclude that the preponderance of the evidence 
is against entitlement to service connection for the 
disabilities at issue.  There is no doubt to be resolved.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  The 
benefit of the doubt rule is not for application when the 
preponderance of the evidence is found to be against the 
claimant.  Ortiz v. Principi, 274 F. 3d 1361, 1364, 1365 
(Fed. Cir. 2001).



ORDER

Service connection for nephropathy with hypertension and 
congestive heart failure, to include as secondary to service-
connected diabetes mellitus, is denied.





	                        
____________________________________________
	Leonard J. Vecchiollo
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


